Citation Nr: 0204441	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Entitlement to an effective date earlier than March 11, 
1998 for a grant of a total and permanent disability rating 
for pension purposes.

(The Board will decide the issue of entitlement to service 
connection for a psychiatric disorder in a later decision.)


REPRESENTATION

Appellant represented by:	John H. Kays, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
dated in December 1998 and October 2000, respectively.  In 
the December 1998 rating decision, the RO found that new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder had not been submitted.  In April 
2000, a hearing officer issued a decision considering the 
veteran's claim for service connection on the merits, 
apparently finding, without saying, that new and material 
evidence had been submitted.  In the October 2000 rating 
decision, the RO denied entitlement to an effective date 
earlier than March 11, 1998 for a grant of disability pension 
benefits.

At a hearing before the undersigned held at the RO on 
February 5, 2002, the veteran presented additional evidence 
and, through his representative, waived RO review of this 
evidence under the provisions of 38 C.F.R. § 20.1304(c).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  An April 1993 rating decision denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
did not perfect an appeal of this rating decision.

2.  Evidence added to the record since the April 1993 rating 
decision is not cumulative or redundant, is relevant and 
probative, and is so significant that it must be considered 
in order fairly to decide the merits of the claim.

3.  An April 1993 rating decision denied the veteran's claim 
of entitlement to disability pension benefits on the ground 
that the veteran was not permanently and totally disabled.  
The veteran did not perfect an appeal of this rating 
decision, and it became final.

4.  A VA outpatient treatment record dated January 24, 1997, 
was an informal claim for entitlement to a total and 
permanent rating for pension.  

5.  Entitlement to a permanent and total disability rating 
for pension arose on or before January 24, 1997.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying entitlement to 
service connection for a psychiatric disorder and disability 
pension benefits is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for an effective date of January 24, 1997, 
for the grant of a permanent and total disability rating for 
pension are met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Claim of entitlement to service connection
for a psychiatric disorder

a.  Veterans Claims Assistance Act of 2000

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001), (the VCAA) contains extensive provisions affecting the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of Title 38, United States Code to eliminate the 
requirement that a claimant come forward with evidence to 
establish a "well-grounded" claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The statute significantly heightens 
VA's duties under former law to assist the claimant in 
development of evidence, and to provide the claimant with 
certain notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

At no point in the adjudication process did the RO explicitly 
consider the relevance of the VCAA.  However, the Board finds 
that through the actions that it took in developing the 
record of the claim, VA fulfilled the duties arising under 
the VCAA.  The file reflects that VA has notified the veteran 
and his representative through a variety of means - - through 
the statement of the case and supplemental statement of the 
case and at the two hearings conducted in this matter- - of 
what evidence was needed to substantiate the claim.  Medical 
documentation pertinent to the claim, if not submitted by the 
veteran, has been secured by the RO.  Although the RO did not 
provide the veteran with a current VA examination, the 
presence of other VA medical records pertinent to the claim 
made a new examination unnecessary.  

Moreover, the claim is being reopened.  Thus, further 
assistance could not assist the veteran in substantiating 
this aspect of his claim.

Therefore, the Board finds that the claimant will not be 
prejudiced if it adjudicates the claim for service connection 
for a psychiatric disorder on the basis of the current record 
and without first remanding it to the RO to consider the new 
legislation.  Bernard v. Brown, 4 Vet. App. 384 (1993).

b.  Principles of service connection

Service connection may be awarded for a current disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  Id.  Direct service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability must be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
proposition is medical in nature, such one concerning medical 
nexus, etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

A statutory presumption of soundness provides that a veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time in an 
examination report (as opposed to a medical history) or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to the 
service.  See 38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 
C.F.R. § 3.304(b) (2001). 

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2001).

c.  New and material evidence

The last final decision denying entitlement to service 
connection for a psychiatric disorder was dated in April 
1993.  The veteran did not perfect an appeal of the April 
1993 decision.  Thus, it became final.  38 U.S.C.A. 
§ 7105(c).

The Board must decide independently of the RO whether the 
claim may be reopened because this threshold question goes to 
the jurisdiction of the Board to go on to review the claim on 
its merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Once a RO decision on a claim becomes final, the claim will 
not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
April 1993 rating decision.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Id. at 327; 38 C.F.R. § 3.156(a).  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) 
has been amended, the amended version is effective only for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001)  Thus, it does not apply to 
this claim.).

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  


d.  Evidence of record

Evidence that was of record at the time of the April 1993 
rating decision included service personnel and medical 
records.  These show that no psychiatric abnormality was 
noted during his September 1970 service entrance examination.

Service personnel records document that while stationed at 
Fort Lewis, Washington (from November 1970 to January 1971) 
or Fort Ord, California (from January 1971 to July 1971), the 
veteran was assigned temporarily to a casual holding company 
in March 1971 for unsatisfactory performance (failure to 
successfully complete the Basic Army Administration Course); 
was punished under Article 15 in March 1971 for missing KP 
and for failing to report for shipment one day later; went 
AWOL from for several days in April 1971 and was punished for 
that offense after a summary court-martial proceeding; after 
being transferred from the casual holding company to another 
unit in April 1971, 1971, failed to report for KP duty (after 
having been counseled on how to obtain legitimate relief from 
this duty on account of his back ailment) and was punished 
for that offense under Article 15 in May 1971; and, prior to 
his separation from service, was awaiting trial by summary 
court-martial for breaking restrictions imposed by the May 
1971 punishment by missing formation.

Service personnel records also reflect that 11 times between 
March 1971 and May 1971, the veteran was counseled on the 
topics of "[d]rug abuse and character-behavior disorder," 
"[c]onsequences of AWOL," "[s]eriousness of an unfitness 
charge," "weekend duty," "personal problems," 
"[c]onsequences of missing KP," and "[s]eriousness of 
breaking restriction."  No other counseling is documented in 
the service records, personnel or medical.

In April 1971 a service department psychiatrist reported a 
diagnosis of "[s]chizoid personality disorder with features 
of emotional instability."  The psychiatrist was listed as 
the counselor on 2 of 11 counseling sessions conducted in 
March and April, for "[d]rug abuse and character-behavior 
disorder."  The Army psychiatrist reported that:

Clinically, [the veteran's] behavior is 
characterized by indecisiveness, 
unpredictability, helplessness, 
depression and withdrawal.  This 
symptomatology is complicated by EM's  
[enlisted man's] moderate drug use. . . . 
The social history revealed that [the 
veteran's] home life was extremely 
fragmented and impoverished resulting in 
an extreme deprivation in his 
interpersonal relationships and a 
pronounced failure in acquiring 
meaningful and mature socialization 
skills. . . . [the veteran's] inability 
to deal with the military environment has 
been steadily growing more marked.  He 
has exhibited symptoms of depression and 
withdrawal in addition to demonstrating 
lack of judgment and impulse control.  
The psychological testing reflects the 
significant dismay and depression 
experienced by this young EM who lacks 
the emotional and characterological 
mechanisms to cope with a threatening and 
hostile environment.  A marked degree of 
confusion of thinking is also revealed as 
well as severe anxiety.  

Service personnel records document that in July 1971, the 
veteran was separated from service under Army Regulation 635-
212 on grounds of unfitness.  Included in the service 
personnel records documenting the grounds of his discharge, 
is a statement by the veteran reviewing his difficult 
childhood in orphanages and foster care and requesting that 
he be given a general rather than an undesirable, discharge.

Among the service personnel records in the claims file at the 
time of the April 1993 rating decision was Correction to DD 
Form 214, Report of Separation from Active Duty, showing that 
the character of the veteran's discharge was upgraded in July 
1978 from "under other than honorable conditions" to 
"under honorable conditions." 

Also part of the record at the time of the April 1993 rating 
decision was the report of a VA examination that was 
conducted in January 1993.  The report listed multiaxial 
diagnoses of polysubstance abuse (on Axis I), mixed 
personality disorder (on Axis II).  The examiner noted that 
the veteran had a history of alcohol and drug abuse reaching 
back to 1971 but had related that with treatment, he had been 
clean and sober for the past five months.  Also noted by the 
examiner was that the veteran had been in prison a number of 
times after service.  The examiner concluded that the veteran 
had displayed a pattern of "antisocial behavior."

In the April 1993 rating decision, the RO denied the service-
connection claim on the ground that the veteran had no 
diagnosis of an acquired psychiatric disorder but only of 
personality disorder and that VA benefits were not payable 
for the latter. 

Evidence added to the record after the April 1993 rating 
decision includes an intake form completed by the veteran in 
May 1993 and submitted to Drug Abuse Services, County of 
Orange, California Health Care Agency.  There the veteran 
states that that he has been going through periods of 
depression and has thoughts of suicide.

Outpatient treatment records from the Long Beach, California 
VA Medical Center (VAMC) dated from January 1997 to March 
2000 are also among the items of evidence added to the claims 
file since the April 1993 rating decision.  

These VAMC records reflect that the veteran gave a history of 
having been positive for hepatitis C since approximately 
1993, that a liver biopsy in January 1997 yielded findings 
consistent with that disease, and that related liver disease 
was diagnosed in 1998.  The VAMC records also reflect that 
the veteran was being followed for a possible malignancy of 
the testicles discovered in February 1997 and that surgery 
scheduled thereafter was canceled twice, on account of the 
veteran's disruptive behavior or at the veteran's request.  A 
note dated in April 1997 shows that a urologist found him to 
be distrustful, angry, depressed, irrational, and threatening 
and recommended that he be given a psychiatric consultation 
because he appeared "in dire need of psychiatric help."

The VAMC records document that the veteran began receiving 
psychiatric treatment there in 1998.  

In a report of evaluation performed in May 1998, a VA 
psychologist stated that the veteran gave a history of 
"severe depression, suicidal and homicidal ideation, and 
alcohol and drug abuse and dependence, which began in his 
late teens, after leaving foster care."  It was observed by 
the psychologist that as his liver disease progressed, the 
veteran was experiencing increasingly severe "mental 
confusion and disorganization secondary to increased ammonia 
levels."  A note dated in July 1998 by the same VA 
psychologist indicates that she was counseling him regularly 
for "adjustment disorder with depressed and anxious mood" 
of "longstanding" duration.  An evaluation report dated in 
October 1998 by the VA psychologist states that on the Beck 
Depression Inventory, the veteran received a score in the 
extremely severe range.

A memo by a VA physician dated in April 1998 cautions that 
the veteran should not be treated for his liver disease with 
interferon because of his "history of depression.")

Also among the VAMC psychiatric records was the report of an 
evaluation performed in October 1998 by the Chief of 
Inpatient Psychiatry.  The psychiatrist referred to the 
difficult childhood background of the veteran (to include 
orphanage and foster care, and separation from siblings also 
in such care), the diagnosis of schizoid personality disorder 
received by the veteran during service, and his discharge on 
grounds of unfitness.  The psychiatrist opined that "[t]he 
most prominent feature of the veteran's presentation was 
lifelong difficulty functioning in many areas, [including] 
interactions with others and work, and given his upbringing 
he probably has a marked borderline personality with a 
schizoid lifestyle.  He does have some [symptoms] of 
depression, with borderline elements of emptiness, poor sense 
of identity, [and] impaired relationships."  The report 
indicates that at the conclusion of the evaluation, the 
psychiatrist prescribed Paxil for depression.

A psychiatry note prepared in December 1998 by another VA 
psychiatrist, who became a regular provider of psychiatric 
treatment to the veteran, lists diagnoses of major depression 
and hepatitis C.  It notes that the veteran had been sober 
for more than 6 years.  It prescribes an increased dosage of 
antidepressant medication.  Later progress notes dated 
through 2000 by the same VA Psychiatrist continue to list a 
diagnosis of major depression.  History of polysubstance 
abuse is also noted in many of the diagnoses, but there was 
no finding of any current drug or alcohol abuse.  

The claims file also contains the transcript of a personal 
hearing held before a hearing officer at the RO in January 
2000.  The veteran testified that he had achieved success in 
school and work before enlisting in the Army.  He testified 
that during service, he was abused physically and 
psychologically.  He related that that during basic training 
at Fort Lewis, he had been placed in correctional custody for 
talking to a patient with measles after being told not to 
while both were in the infirmary.  He said that while in 
correctional custody, he was punished by being forced to do 
an excessive number of low crawls.  

The veteran testified that while in correctional custody, he 
was physically abused for three days in a row by a 
noncommissioned officer, who would hold him by the shoulders 
and slam him down hard against an exercise rack so that he 
would bounce back up in lieu of allowing him to do sit-ups on 
his own.  He said that his shoulder blades and back were 
injured during this treatment.  He said that he was denied 
immediate medical treatment during this 3-day period.  He 
related that later, he was prescribed drugs to treat the 
orthopedic pain associated with the physical abuse that he 
had endured while in correctional custody.  He recounted that 
in addition, he acquired and took other drugs, including 
barbiturates.  He related that after service he became 
dependent on both drugs and alcohol, although he had been 
clean and sober since 1992.

The veteran testified that he was also mistreated at Fort 
Ord.  He said that he had been transferred to a casual 
holding company and away from his initial military occupation 
of administrative clerk but because he did not keep his 
uniform starched, He said that during this time, he was still 
taking drugs, both prescription and, he appeared to suggest, 
contraband.  The veteran testified that after he stated that 
he could not perform KP because his back was hurting, a 
noncommissioned officer in the casual holding company threw 
him down on his bed and cut the back of his neck with his 
nails.  He testified that he was afraid to report this 
incident but because he felt himself to be a target, went 
AWOL.  He said that after he returned to his unit and was 
punished, his sergeant threatened to kill him.  He testified 
that because he believed that the sergeant could carry out 
this threat, he went AWOL again but was returned to Fort Ord, 
where he received another Article 15.  He testified that he 
was still taking prescription medication during this time.

The veteran's brother also testified at the January 2000 
hearing.  He stated that the veteran had been changed by his 
time in service from a stable, pleasant, and successful 
individual with no history of alcohol or drug abuse; to one 
with emotional problems and dependent on drugs and alcohol.  

Of record are two letters written by the veteran to the RO in 
March 2000 indicating that he received psychological 
counseling for depression after service beginning in the 
1980's from various non-VA providers but had been informed by 
the providers that the records of the counseling were no 
longer available.

The claims file reveals that a letter dated in May 2000 was 
received by the RO from the VA psychiatrist who had provided 
the December 1998 statement.  The psychiatrist referred to 
the history of trauma during service related by the veteran.  
He opined that the veteran's "current psychiatric illness 
was exacerbated while in the military becoming so severe that 
he has been unable to function properly."  He observed that 
the veteran had not worked full time since May 1996.  He said 
that the veteran had been treated over the past two years at 
the Long Beach VAMC for "Major Depressive Disorder with 
features of Post-Traumatic Stress."  

The VA Psychiatrist noted that during service the veteran had 
been given a diagnosis of schizoid personality with features 
of emotional instability, but the psychiatrist opined that 
the veteran did not meet the criteria for that diagnosis.  
The symptoms noted in service were, in the psychiatrist's 
opinion, were consistent with post-traumatic stress disorder 
with high levels of depression.  The VA Psychologist opined 
that those symptoms instead were consistent with the 
veteran's current diagnosis.

Statements dated in February 2001 and April 2001, 
respectively, by WR and WP, who had served with the veteran 
at boot camp, were added to the claims file.  WR indicated 
that the veteran had appeared to be to be a happy person when 
he entered service, and he corroborated the account given by 
the veteran at the January 2000 hearing of having been thrown 
against the exercise rack.  WR indicated that thereafter, the 
veteran was not the same person but became depressed and 
began to manifest "trust issues." WP said that he 
remembered that veteran had problems with a drill sergeant 
and returned barracks after being punished bearing red welt 
marks.  WP said that thereafter, the veteran seemed to change 
from a "friendly, funny person" to one who seemed "subdued 
and withdrawn."

In February 2002, the veteran had a hearing at the RO before 
the undersigned Member of the Board.  The veteran testified 
to essentially the same traumatic incidents during service as 
he had related the hearing held in January 2000.

e.  New and material evidence to reopen claim

The Board finds several items of evidence that have come into 
the claims file after the April 1993 rating decision 
represent new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  The VAMC outpatient treatment records contain the 
first competent diagnosis of an acquired psychiatric disorder 
for which VA benefits are potentially payable.  See 38 C.F.R. 
§ 3.303(c) (2001).  The May 2000 evaluation is new because it 
was not of record at the time of the April 1993 decision and 
is not cumulative of any evidence that was then of record.  
This evidence is also probative because it suggests a link 
between a current acquired psychiatric disorder and service.  
In this respect, it is probative of the claim.  Accordingly, 
the claim of entitlement to service connection for a 
psychiatric disorder is reopened.

ii.  Claim of entitlement to an effective date earlier than 
March 11, 1998 
for a grant of disability pension benefits

a.  Earlier effective date

In an April 1993 rating decision, the RO denied the veteran's 
claim of entitlement to disability pension benefits on the 
ground that the veteran was not permanently and totally 
disabled.  The veteran did not perfect an appeal of this 
rating decision, and it became final.  38 U.S.C.A. § 7105(c).  

On July 30, 1998, the RO received an application from the 
veteran on VA Form 21-526, Veteran's Application for 
Compensation or Pension, to reopen his claim for disability 
pension benefits.  The veteran did not request with this 
application that the benefits be made retroactive.  In 
December 1998, the RO issued a rating decision granting the 
claim of entitlement to disability pension benefits.  The 
rating decision assigned an effective date of July 30, 1998 
for the grant. 

On June 16, 2000, the RO received from the veteran a request 
on VA Form 21-4138, Statement in Support of Claim, that an 
effective date earlier than July 30, 1998 be assigned for the 
grant of disability pension benefits rendered in December 
1998.  An October 2000 rating decision awarded an earlier 
effective date of March 11, 1998.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

For claims received after October 1984, the effective date of 
an award of pension will be the date of claim.  38 U.S.C.A. 
§ 5110(a)(3)(A); Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
38 C.F.R. 3.400 (b)(1).  

An exception exists where 1.) a veteran claims retroactive 
benefits within one year of entitlement and 2.) shows that a 
disability prevented filing a claim for at least the first 30 
days after becoming incapacitated.  In that case, the award 
may be effective from the date of receipt of claim or date 
entitlement arose, whichever is to the veteran's advantage.  
38 U.S.C.A. § 5110(a)(3)(B); 38 C.F.R. 3.400 (b)(1).  
However, the veteran must specifically claim retroactive 
benefits.  Wilson v. Brown, 5 Vet. App. 103, 107-108 (1993), 
38 C.F.R. 3.151(b)

The claim that is the subject of this appeal is not an 
original claim but one that has been reopened after a 
previous, final denial.  The effective date of a grant of a 
reopened claim for VA benefits is the date of receipt of the 
application to reopen or the date entitlement to the benefits 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (r); see Wilson v. Brown, 5 Vet. App. at 107.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  When a formal claim 
previously has been filed that meets the requirements of 
38 C.F.R. § 3.151 (which states that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
VA benefits to be paid to any individual), see 38 C.F.R. 
§ 3.151 (2001), then an informal claim to reopen will be 
accepted as a "claim."  38 C.F.R. § 3.155(c) (2001).

The date of such informal claim may be established by the 
date of preparation or the date of submission of certain 
medical records, depending on their source.  Medical reports 
documenting treatment at a VA facility may establish the date 
of an informal claim to reopen for purposes of 38 C.F.R. § 
3.155.  See 38 C.F.R. § 3.157 (2001).  The date of an 
outpatient or hospital examination at, or admission to, a VA 
hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (emphasis added).  The date of receipt by VA of 
records from a private physician will be accepted as the date 
of an informal claim to reopen when the evidence represented 
by those records is within the competence of such physician 
and shows the reasonable probability of entitlement to the 
benefits.  38 C.F.R. § 3.157(b)(2).  

VA outpatient treatment records show that the veteran was 
seen on January 24, 1997, when it was noted that he had a 
history of low back pain, reflux esophagitis, and hepatitis 
C.  He reportedly stated that he was unable to work due to 
hepatitis C, and requested that his "primary care provider 
place him on permanent disability."  This record was 
received after the 1993 decision denying pension on the basis 
that his disabilities were not permanent and total.  The 
record relates to a disability that could establish 
entitlement.  In other words the January 1997 outpatient 
treatment record meets the criteria for an informal claim to 
reopen the claim for pension benefits.  

Although a formal claim for benefits was not received within 
one year of the informal claim, there is no indication that 
the RO sent the veteran a formal application.  Thus the one-
year period was not tolled.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992); 38 C.F.R. § 3.155(a).  In August 2000 a 
VA physician opined that the veteran had been experiencing 
severe depression and hepatitis C since at least the 
beginning of 1997.  Social Security records show that the 
veteran's earnings were below the poverty threshold for every 
year beginning in 1994.  This record suggests that 
entitlement to a permanent and total rating for pension 
purposes arose on or before January 24, 1997.  Accordingly, 
the appropriate effective date for the award of pension 
benefits is January 24, 1997.

There is no evidence of a claim after the final rating 
decision in 1993 and prior to January 24 1997.  There is no 
suggestion in the January 24, 1997 treatment record that the 
veteran was seeking a retroactive award or that he was 
rendered incapable of making a claim during the 45 days 
following the date he became permanently incapacitated.  
Therefore, there is no basis for awarding pension benefits 
prior to January 24, 1997.


b.  Veterans Claims Assistance Act of 2000

At no point in the adjudication process pertaining to this 
claim did the RO explicitly consider the relevance of the 
VCAA.  

However, the Board finds that VA has fulfilled the duties 
arising under the VCAA that are pertinent to this claim.  The 
file reflects that VA has notified the veteran and his 
representative through a variety of means - - through the 
statement of the case and at the two hearings conducted in 
this matter- - of what evidence was needed to substantiate 
the claim.  Medical documentation pertinent to the claim, if 
not submitted by the veteran, has been secured by the RO.

There is no indication that there are outstanding records 
that could substantiate entitlement to an effective date 
earlier than January 24, 1997 for the grant of pension 
benefits.  VA has informed the veteran of the criteria for 
setting the effective date for pension benefits.  The 
evidence needed to substantiate his claim was also discussed 
at the hearings on appeal.  The Board finds that the 
requirements of the VCAA have been met.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

Therefore, the Board finds that the claimant has not been 
prejudiced by its rendering of a decision on the basis of the 
record as it now stands and without first remanding the claim 
to the RO to consider the new legislation.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.

An effective date of January 24, 1997 for a grant of a total 
and permanent disability rating for pension purposes is 
granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

